         Case 4:20-cv-05640-YGR Document 706-2 Filed 05/18/21 Page 1 of 4


 1   PAUL J. RIEHLE (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE & REATH LLP
     Four Embarcadero Center
 3   27th Floor San Francisco, CA 94111
     Telephone: (415) 591-7500
 4   Facsimile: (415) 591-7510
 5   CHRISTINE A. VARNEY (pro hac vice)
     cvarney@cravath.com
 6   KATHERINE B. FORREST (pro hac vice)
     kforrest@cravath.com
 7   GARY A. BORNSTEIN (pro hac vice)
     gbornstein@cravath.com
 8   YONATAN EVEN (pro hac vice)
     yeven@cravath.com
 9   LAUREN A. MOSKOWITZ (pro hac vice)
     lmoskowitz@cravath.com
10   M. BRENT BYARS (pro hac vice)
     mbyars@cravath.com
11   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
12   New York, New York 10019
     Telephone: (212) 474-1000
13   Facsimile: (212) 474-3700

14   Attorneys for Plaintiff and Counter-defendant
     Epic Games, Inc.
15

16                            UNITED STATES DISTRICT COURT

17                         NORTHERN DISTRICT OF CALIFORNIA

18                                     OAKLAND DIVISION

19                                                   Case No. 4:20-cv-05640-YGR-TSH
20

21     EPIC GAMES, INC.,
                                                      EPIC GAMES, INC.’S SUR-REPLY
22                      Plaintiff, Counter-defendant, IN RESPONSE TO APPLE INC.’S
                             v.                       REPLY IN SUPPORT OF ITS
23                                                    MOTION TO STRIKE WRITTEN
       APPLE INC.,                                    AND ORAL TESTIMONY OF DR.
24                                                    MICHAEL I. CRAGG
                        Defendant, Counterclaimant.
25                                                     The Honorable Yvonne Gonzalez Rogers

26

27

28


                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
             Case 4:20-cv-05640-YGR Document 706-2 Filed 05/18/21 Page 2 of 4

 1            Epic Games, Inc. (“Epic”) respectfully requests leave to submit this sur-reply solely to

 2   address Apple’s gross mischaracterization of Dr. Cragg’s trial testimony and the Compass

 3   Lexecon report Epic has provided to the Court, per the Court’s request. 1

 4            Apple asserts that Dr. Cragg misrepresented to the Court that he reviewed the exact

 5   Compass Lexecon reports excerpted in the two JFTC submissions, instead of the variant of that

 6   report, discussing the very same experiment, that Epic submitted to the Court. Not so. When

 7   asked by Apple’s counsel whether he reviewed the Compass Lexecon report excerpted in the

 8   two JFTC submissions, Dr. Cragg specifically testified that “I -- I don’t remember the exact

 9   composition. I have read a Compass Lexecon report that, for instance,

10                     Trial Tr. 2339:16-20 (emphasis added). Counsel for Apple then asked Dr.

11   Cragg whether he had the complete report “referred to here”, without specifying whether he

12   meant the report referred to in the document, or the one Prof. Cragg had “referred to” in the

13   preceding question, to which Dr. Cragg replied “yes”. Later, when asked by the Court whether

14   he believed the truth of the numbers contained in the Spotify JFTC submissions, Dr. Cragg

15   again answered “there’s a report from Compass Lexecon” that he reviewed that describes the

16   same experiment described in the JFTC submissions. Trial Tr. 2344:8-14 (emphasis added).

17            This testimony was all accurate and truthful, and Apple’s attack on Dr. Cragg is

18   misleading in the extreme. Epic previously provided a copy of the Compass Lexecon report

19   that Dr. Cragg discussed to the Court and is providing another copy with this sur-reply. (Even

20   Decl. Ex. A.) That report describes a December 2018 experiment that is the same as that

21   described in Spotify’s two JFTC submissions.

22

23                            (Even Decl. Ex. A at 9.)

24

25

26

27       1
             Epic disagrees with various other factual assertions and arguments presented in Apple
28   Inc.’s (“Apple”) reply in support of its motion to strike portions of Dr. Cragg’s testimony and
     the supporting declaration, but does not believe these disagreements require a sur-reply.

                                             -1-
        EPIC’S SUR-REPLY IN RESPONSE TO APPLE’S REPLY IN SUPPORT OF ITS MOTION
             STRIKE WRITTEN AND ORAL TESTIMONY OF DR. MICHAEL I. CRAGG
                              Case No. 4:20-cv-05640-YGR-TSH
             Case 4:20-cv-05640-YGR Document 706-2 Filed 05/18/21 Page 3 of 4

 1                                                           . (Id.; PX-1152 at 2; PX-1153 at 2.) The

 2   report is exactly as Dr. Cragg described it, and supports his opinions for the reasons he testified

 3   to.

 4            For these reasons, as well as those laid out in Epic’s initial opposition, Apple’s motion

 5   to strike should be denied.

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                -2-
           EPIC’S SUR-REPLY IN RESPONSE TO APPLE’S REPLY IN SUPPORT OF ITS MOTION
                STRIKE WRITTEN AND ORAL TESTIMONY OF DR. MICHAEL I. CRAGG
                                 Case No. 4:20-cv-05640-YGR-TSH
         Case 4:20-cv-05640-YGR Document 706-2 Filed 05/18/21 Page 4 of 4

 1

 2
     Dated: May 18, 2021             CRAVATH, SWAINE & MOORE LLP
 3
                                        Christine Varney (pro hac vice)
 4                                      Katherine B. Forrest (pro hac vice)
                                        Gary A. Bornstein (pro hac vice)
 5                                      Yonatan Even (pro hac vice)
                                        Lauren A. Moskowitz (pro hac vice)
 6                                      M. Brent Byars (pro hac vice)
 7                                   FAEGRE DRINKER BIDDLE & REATH LLP
 8
                                        Paul J. Riehle
 9

10                                   Respectfully submitted,
                                     By: /s/ Yonatan Even
11                                        Yonatan Even
12                                        Attorneys for Plaintiff and Counter-defendant
13                                        Epic Games, Inc.

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                           -3-
      EPIC’S SUR-REPLY IN RESPONSE TO APPLE’S REPLY IN SUPPORT OF ITS MOTION
           STRIKE WRITTEN AND ORAL TESTIMONY OF DR. MICHAEL I. CRAGG
                            Case No. 4:20-cv-05640-YGR-TSH
